Exhibit 10.8

AMENDMENT TERMINATING THE

2008 AMENDED AND RESTATED

ACCO BRANDS CORPORATION

SUPPLEMENTAL RETIREMENT PLAN

This Amendment (“Amendment”) of the 2008 Amended and Restated ACCO Brands
Corporation Supplemental Retirement Plan (the “Plan”) is adopted effective as
provided below by ACCO Brands Corporation (the “Company”).

W I T N E S S E T H

WHEREAS, the Company sponsors the Plan;

WHEREAS, effective January 1, 2008, the Company amended and restated the Plan
for the purpose of compliance with Section 409A of the Code (“Section 409A”);

WHEREAS, effective March 7, 2009, the Company suspended all future accruals of
benefits and admissions of employees to participation in the Plan;

WHEREAS, the Company has entered into an Agreement and Plan of Merger with
MeadWestvaco Corporation and Monaco SpinCo, Inc., dated as of November 17, 2011
(“Merger Agreement”), pursuant to which and upon the consummation of the merger
provided thereunder on the Effective Time (as defined in the Merger Agreement)
the Company will undergo a 409A Change of Control as hereafter defined;

WHEREAS, as of the contemplated Effective Time, three of the approximately
forty-five Participants will not have become vested in their benefit under the
Plan;

WHEREAS, the Company may amend or terminate the Plan at any time in such manner
that does not deprive any participant (or his or her beneficiary) of an accrued
benefit under the Plan; and

WHEREAS, Treasury Regulation Section 1.409A-3(j)(ix)(B) provides that the
Company may terminate the Plan, and pay accrued benefits to the Participants (to
the extent not otherwise then payable in accordance with the terms of the Plan),
pursuant to irrevocable action taken by the Company not more than 30 days prior
to, and not later than 12 months following, the occurrence of a change in
ownership or effective control of the Company or of a substantial portion of the
Company’s assets (within the meaning of Treasury Regulation
Section 1.409A-3(i)(5); a “409A Change of Control”), provided that all
nonqualified defined benefit deferred compensation plans and arrangements
(within the meaning of Section 409A) are terminated with respect to the
Participants who experienced such a 409A Change of Control under the Plan and
that all such benefits due such Participants under the Plan are paid not later
than 12 months after such irrevocable action; and

WHEREAS, for administrative efficiency the Company desires, pursuant to the
approval of the Compensation Committee of the Board of Directors granted on
April 23, 2012, to provide for vesting of the unvested Participants and to
terminate the Plan with respect to all Participants on, and only on the
condition of the occurrence of, the Effective Time, as set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, the Company amends and terminates the Plan as follows:

1. Capitalized terms not defined herein shall have the meaning of such term
provided under the Plan.

2. This Amendment shall be effective, and become irrevocable, immediately
following the occurrence of the Effective Time. If the Merger Agreement is
terminated and the transactions contemplated therein abandoned, or if the
Effective Time otherwise does not occur, on or before August 31, 2012, then this
Amendment shall be null and void ab initio.

3. Upon the effectiveness of this Amendment pursuant to Section 1 hereof:

(a) The Plan shall be terminated;

(b) The unvested benefit of any Participant under the Plan shall become fully
vested and nonforfeitable;

(c) The Company shall perform an accounting, with the advice and assistance of
the Plan actuaries, of all Participant benefits accrued through March 7, 2009
(the effective date that benefit accruals were previously suspended by the
Company) and the actuarial lump sum equivalent amount thereof; and

(d) Each Participant (including all former employee Participants who shall then
be receiving monthly annuity benefits) shall be paid such actuarially equivalent
lump sum vested benefit in full (without interest for the period following the
effectiveness of this Amendment) as soon as administratively practicable
thereafter but in all events not later than December 31, 2012.

WHEREFORE, the Company hereby adopts this Amendment this April 26, 2012,
effective as provided herein.

 

ACCO BRANDS CORPORATION By:   /s/ David L. Kaput Its: Senior Vice President and
Chief Human Resources Officer

 

2